                                           Case 3:19-cv-06220-SK Document 16 Filed 05/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 19-cv-06220-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9               v.

                                  10     OMAR RODRIGUEZ, et al.,                            Regarding Docket Nos. 13, 15
                                  11                    Defendants.

                                  12          On December 30, 2019, Plaintiff filed requests for entry of default against Defendants
Northern District of California
 United States District Court




                                  13   Rosalinda Rodriquez and Diego Paredes. (Dkts. 11, 12.) On January 2, 2020, the Clerk of Court

                                  14   entered default against both Rosalinda Rodriquez and Diego Paredes. (Dkt. 13.) On January 9,

                                  15   2020, Plaintiff filed a request for entry of default against Defendant Omar Rodriquez. (Dkt. 14.)

                                  16   On January 10, 2020, the Clerk of Court entered default against Omar Rodriquez. (Dkt. 15.)

                                  17   Since his request for entry of default against Omar Rodriquez, Plaintiff has not filed any

                                  18   documents in this case. The Court therefore issues this ORDER TO SHOW CAUSE why the

                                  19   action should not be dismissed for failure to prosecute. Plaintiff shall respond no later than June

                                  20   12, 2020.

                                  21          IT IS SO ORDERED.

                                  22   Dated: May 29, 2020

                                  23                                                    ______________________________________
                                                                                        SALLIE KIM
                                  24                                                    United States Magistrate Judge

                                  25

                                  26
                                  27

                                  28
